IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-81,579-01



                         EX PARTE MABRY J. LANDOR, III



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
         IN CAUSE NO. 1194597 IN THE 209 TH DISTRICT COURT
                         HARRIS COUNTY



       Per curiam.


                                         ORDER

       In April 2010, a jury found applicant guilty of the offense of capital murder. The jury

answered the statutory punishment questions in such a way that the trial court set applicant’s

punishment at death. On November 24, 2010, the State filed in this Court its brief on

applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b)1 , applicant’s initial



       1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                     Landor - 2

application for a writ of habeas corpus was due to be filed in the trial court on or before April

8, 2011, assuming a motion for extension was timely filed and granted.

       Because it had been more than three years since the application was due in the trial

court, this Court on June 18, 2014, ordered the trial court to resolve any remaining issues in

the case within 120 days from the date of that order. This Court further noted that the clerk

should immediately thereafter transmit the complete writ record to this Court. On November

19, 2014, this Court granted an extension until February 13, 2015. However, no writ record

has been sent to this Court.

       It has now been four and one half years since the application was due in the trial court.

Accordingly, the trial court has 60 days to resolve any issues remaining in the case. The

clerk should immediately thereafter transmit the complete writ record to this Court. Any

extensions of time shall be obtained from this Court.

       IT IS SO ORDERED THIS THE 16TH DAY OF DECEMBER, 2015.




Do Not Publish